DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Terminal Disclaimer and Amendments filed on 02/25/2022
This is a CON of 16/464,956 which is now a PAT 10,880,509
Application claims a FP date of 12/22/2016

Response to Arguments
Applicant's arguments and Amendments filed on 02/25/2025 have been fully considered and persuasive.  In view of the Terminal Disclaimer and Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific 
each pixel of the first group of pixels is optically shielded, 
each pixel of the second group of pixels is configured to receive light, 
the first group of pixels is at an edge of the second group of pixels, 
the first group of pixels includes a first pixel, 
the second group of pixels includes a second pixel, and 
the first pixel and the second pixel are in a first column of the plurality of columns; 
a plurality of signal lines, wherein 
the plurality of signal lines includes a first signal line and a second signal line, 
the first signal line is coupled to the first pixel of the first group of pixels, and 
the second signal line is coupled to the second pixel of the second group of pixels; and 
a second substrate that includes a plurality of analog-to-digital (AD) converters, wherein the plurality of AD converters includes: 
a first AD converter configured to receive a first signal via the first signal line; and 
a second AD converter configured to receive a second signal via the second signal line, and 
1. 

Regarding independent claim 9 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a light detecting device as recited in “a plurality of pixels in a plurality of rows and a plurality of columns, wherein the plurality of pixels includes: 
a first group of pixels configured to generate a reference signal indicating a black level; and 
a second group of pixels configured to: 
receive light; and 
generate an effective pixel signal based on the received light, each pixel of the first group of pixels is optically shielded, and the first group of pixels is at an edge of the second group of pixels, the first group of pixels comprises a specific number of first pixels in a specific direction, and 
the second group of pixels comprises a specific number of second pixels in the specific direction; 
a plurality of signal lines, wherein the plurality of signal lines includes a first signal line and a second signal line, 
the first signal line is coupled to the specific number of first pixels, and 
the second signal line is coupled to specific number of second pixels; 

select one of the first signal line of the first group of pixels or the second signal line of the second group of pixels; and 
control, based on the selection, one of: the first signal line to output the reference signal, or the second signal line to output the effective pixel signal; and 
a plurality of analog-to-digital (AD) converters that includes: 
a first AD converter configured to receive the reference signal via the first signal line; and 
a second AD converter configured to receive the effective pixel signal via the second signal line” as combined with other limitations in claim 9. 

Regarding independent claim 10 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a light detecting device as recited in “a first substrate that includes a plurality of pixels in a plurality of rows and a plurality of columns, 
wherein the plurality of pixels includes a first group of pixels and a second group of pixels, each pixel of the first group of pixels is optically shielded, each pixel of the second group of pixels is configured to receive light, 
the first group of pixels is at an edge of the second group of pixels, the first group of pixels includes a first pixel, the second group of pixels includes a second pixel, and 

a plurality of signal lines, wherein the plurality of signal lines includes a first signal line and a second signal line, 
the first signal line is coupled to the first pixel of the first group of pixels, and 
the second signal line is coupled to the second pixel of the second group of pixels; 
a second substrate that includes a plurality of analog-to-digital (AD) converters, wherein the plurality of AD converters includes: 
a first AD converter configured to receive a first signal via the first signal line; and 
a second AD converter configured to receive a second signal via the second signal line, and 
the second substrate is lower than the first substrate; and 
a logic circuit that includes: 
a first circuit configured to calculate a correction value, wherein the correction value is an average value of pixel data from the first group of pixels; and 
a second circuit configured to: calculate a difference between effective pixel data of a specific number of second pixels of the second group of pixels and the correction value, 
wherein the specific number of second pixels is in a second column of the plurality of columns, and 
10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/PADMA HALIYUR/Primary Examiner, Art Unit 2698    
March 3, 2022